Citation Nr: 0124092	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) with 
dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In January 1977, the RO denied entitlement to service 
connection for a nervous condition on the basis that the 
service records were negative for treatment of a nervous 
condition and no treatment for a nervous conditions was shown 
immediately following service.  In August 1988, service 
connection was denied for adjustment disorder on the basis 
that the evidence then of record did not establish that the 
disability diagnosed was incurred in or aggravated by the 
veteran's active service.  He appealed this decision, but 
withdrew his appeal concerning service connection for a 
nervous condition at his December 1988 hearing before the 
local RO hearing officer.  The transcript of this hearing is 
of record.  The veteran now claims service connection for 
PTSD.  The medical evidence reflects that he has been 
diagnosed with PTSD.  The diagnosis of PTSD forms the basis 
of a new claim.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (concluding that a claim based on diagnosis of a 
new mental disorder is a new claim).


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  On August 29, 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service dental records reflect that when the veteran was seen 
on August 23, 1971, it was reported that teeth numbers 8 and 
9 had been traumatized.  Service medical records reflect that 
on August 27, 1971, the veteran reported that he had been in 
Germany for 4 months and had been using drugs such as acid, 
hash and speed, for the past 3 months.  He had taken LSD the 
preceding night and was quite upset that morning.  He was 
referred to an "N-P" (neuropsychiatric) clinic for drug 
problems.  When the veteran was seen in October 1971 for 
complaints of a running and stuffy nose, and a productive 
cough, he reported that he smoked because of nervousness.

The veteran was released from active service on March 1, 
1972, and transferred to a National Guard unit.  

A communication from a VA medical facility dated in March 
1972 reflects that the veteran claimed that he had sustained 
dental trauma in Bamberg, Germany, when "[h]e fell and his 
two front teeth got pushed back in his mouth."

On a report of medical history for the National Guard, dated 
September 1972, the veteran reported that he had or had had 
swollen or painful joints; frequent or severe headache; ear, 
nose or throat trouble; hearing loss; chronic or frequent 
colds; skin disease; shortness of breath; chronic cough; high 
or low blood pressure; cramps in his legs; hernia; frequent 
or painful urination; arthritis, rheumatism, or bursitis; 
bone, joint or other deformity; lameness; recurrent back 
pain; trick or locked knee; car, train, sea or airsickness; 
frequent trouble sleeping; depression or excessive worry; and 
nervous trouble.  

In a statement dated in December 1976, the veteran reported 
that he was treated at the VA Court Street Clinic by a doctor 
for his nerves.

VA medical records reflect treatment for drug and alcohol 
abuse beginning in 1982.  When the veteran was seen in 
November 1984 at a VA mental hygiene unit, it was reported 
that he had difficulty with relationships and anger.  He came 
from a large family and recalled that one of his brothers 
tormented and tortured him.  His wife had left him because of 
his return to drinking.  He was trying to diminish his use of 
cocaine.  In June 1986 it was noted that he had been 
assaulted and hit on the left side of his forehead and his 
nose.  An adjustment disorder was noted in October 1986 and 
the veteran was seen frequently for therapy sessions.

In November 1998, the veteran's treating VA physician 
proffered an opinion in which he states:

Based on my contact with him, and records 
from other evaluators I diagnose Post 
Traumatic Stress Disorder, chronic and 
moderate; and Dysthymia.  His stressor 
was extended exposure to unpredictable 
and lethal violence by American 
servicemen to each other (he thus could 
never feel safe).  He witnessed at very 
close quarters murder, shootings, 
hangings, beatings, and stabbings.

Similarly, a November 1999 VA examination report reflects 
AXIS I diagnoses of PTSD with dysthymic disorder and anxiety 
disorder and an AXIS II diagnosis of avoidant personality 
features.  In arriving at this diagnosis, the examiner noted 
the veteran's self-reported history of high level anxiety and 
fears while stationed in Germany, violence among the GIs 
stationed there, and witnessing stabbings, hangings, and 
beatings.  

The physician who examined the veteran in November 1999 noted 
that the veteran stated that while in Germany he turned to 
drugs to overcome his anxiety and that at the end of his 
service he had a period of psychiatric hospitalization for 
depression and anxiety.  In a statement received in October 
2000, the veteran stated that he was treated in late August 
1971 by a psychiatrist for stress and mental trauma.

The RO attempted to verify the veteran's reported stressors, 
but in March 2000 and again in September 2000 the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
reported that the information provided by the veteran was 
insufficient to conduct meaningful research into the stressor 
incidents.  

The veteran testified before the undersigned member of the 
Board in May 2001 that the stressful events he experienced 
while on active duty in Bamberg, Germany, were the result of 
internal conflict on the base and conflict between the 
military and local civilian population.  He recounted living 
in a very violent, hostile environment rife with a very high 
level of tension, fear, and despair.  There were many 
instances of fights and violence.  On one occasion, he 
testified, he was struck by one soldier while he was trying 
to protect another soldier during a riot, sustaining injury 
to his face, including his two front teeth.  This occurred 
shortly before August 23, 1971, when he sought dental 
treatment for trauma to his teeth.  The veteran noted he 
sought psychiatric counseling shortly afterwards for personal 
problems, including the stress and the fear that he was 
living under.  The environment of stress and fear was so 
extreme, he testified, that his friend and roommate had a 
nervous breakdown sometime after the August 1971 incident and 
had to be medevac'd home.  Written statements submitted by 
the veteran offer further details of his stressors, including 
the names of two potential witnesses.  The veteran testified 
that he sought psychiatric treatment in the late 1970's at 
the Court Street Clinic in Boston, Massachusetts.

The VA Adjudication Procedure Manual M21-1 (Manual M21-1), 
Part III, par. 4.16(b) contains information which reflects 
that a veteran's service medical records may be filed two 
ways--with the veteran's individual health records and by 
treating facility.  Most outpatient treatment records will be 
filed in the individual health folder.  However, mental 
hygiene records are filed by treating facility and date.  
Thus, if mental hygiene records are needed, the RO must 
specifically request "mental hygiene records" in the 
ADDITIONAL INFORMATION field and then specify dates and 
places of treatment.  As the record suggests that the veteran 
was referred for psychiatric consultation, a specific request 
for mental hygiene records should be made.

Additionally, as noted above, the veteran testified in May 
2001 that he sought psychiatric treatment from the VA at the 
Court Street Clinic in Boston, Massachusetts, in the late 
1970's.  An attempt must be made to obtain records of this 
treatment.

The Board notes that the veteran provided additional details 
regarding the stressful events he experienced during service 
at his May 2001 hearing, including the last name of the 
roommate who suffered the nervous breakdown in the summer of 
1971.  In the September 2000 response from the USASCRUR, it 
was suggested that the RO take other action to attempt 
verification of the veteran's stressors, such as to obtain 
morning reports for the unit to which the veteran was 
assigned.  The RO did not follow up.  Finally, the Board 
notes that special development is necessary under M21-1, part 
III, 5.14(c)(5) where the stressors are averred to be the 
result of personal assault.  The RO has not followed these 
development procedures in the present case.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for psychiatric 
problems.  The RO should request that all 
identified health care providers furnish 
medical records of treatment accorded the 
veteran for his psychiatric disabilities.  
In particular, the RO should obtain 
complete medical records for the veteran 
from the VA medical facility (identified 
as the Court Street Clinic) in Boston, 
Massachusetts for the 1970's and 1980's.

2.  The RO should make a specific attempt 
to obtain mental hygiene records from the 
service department for any psychiatric 
counseling or treatment the veteran 
received from August 1971 through 
February 1972 while he was in Germany.  
Additionally, the RO should obtain 
additional service personnel records for 
the veteran, including copies of 
performance evaluations and proceedings 
of any disciplinary actions during his 
active service.

3.  The RO should request supporting 
evidence from alternative sources, 
including, but not limited to, Morning 
Reports for July, August, and September 
1971, for the unit to which the veteran 
was assigned while stationed in Germany.

4.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

5.  The RO should again request that 
USASCRUR provide information to verify 
events claimed as stressors.  If the 
record does not contain adequate 
information to refer to USASCRUR for 
stressor verification, the reason for 
that the failure to refer the matter to 
USASCRUR should be noted in the record.

6.  The RO should afford the veteran an 
opportunity to procure lay statements 
from witnesses to those incidents he 
identifies as stressors, or who may have 
witnessed any change in his performance 
or behavior while inservice, including 
those persons he identified as witnesses 
in his May 2000 statement.

7.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

8.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


